El Juez Asociado Sr. Wolf
emitió la opinión ,d,el tribunal.
Los únicos hechos que diferencian a este recurso gubernativo del caso No. 123, seguido por la Compañía Azucarera de la *760Carolina v. El Registrador de la Propiedad, (pág. 152), son que en este caso aparece qne el recurrente solicita del registrador que inscriba de una vez un traspaso que se le hizo de unas setecientas cuerdas de terreno. Pero una de las principales razones que tuvimos en dicho caso para revocar la nota del-registrador fue que hasta tanto el Fiscal general no tomara intervención, o en otras palabras, el gobierno, el título de una sociedad agrícola era válido contra todo el mundo. Esto resultó claro no solamente por nuestras propias palabras sino también por las citas de la Corte Suprema de los Estados Uni-dos. Por tanto, el hecho de que la corporación resulte estar adquiriendo una cantidad mayor de quinientas cuerdas de terreno, no establece diferencia alguna.
Por este fundamento y por otros que han sido expresados en el mencionado caso No. 123 de la Compañía Azucarera de la Carolina v. El Registrador, debe revocarse la nota recurrida.

Revocada.

Jueces concurrentes: Sr. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.